—Appeal from a judgment of the Supreme Court (Harris, J.), entered March 22, 1994 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review respondent’s calculation of petitioner’s term of imprisonment.
Petitioner, sentenced in 1985 to IVi to 15 years’ imprisonment and paroled in 1992, was subsequently returned to prison for a parole violation. Pursuant to Correction Law § 803 (5), upon his return to incarceration for the parole violation petitioner forfeited good time allowances he had previously accumulated, and was limited in his accumulation of good time to one third of the time remaining on his maximum sentence. This resulted in a recomputation of his conditional release date. Petitioner contends that he was not given notice of the provisions of Correction Law § 803 as required by Correction Law § 803 (6). Respondent, however, submitted evidence that petitioner did receive adequate notice. Further, review of respondent’s calculations establishes that they comply with statutory requirements. We have considered petitioner’s other contentions and find them to be without merit.
Cardona, P. J., Mikoll, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.